Citation Nr: 0602196	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back strain as 
secondary to arthralgias of the bilateral hips, knees, and 
ankles, and bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1961 to September 1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
finding that service connection for a low back strain as 
secondary to service-connected lower extremity disorders was 
not warranted.  

In December 2005 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained  in the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran presented in supported of his low back disorder 
claim four private medical assessments.  Two of these, from 
treating private podiatrists, Peter J. Cuesta in an April 
2001 medical report, and Robert M. Cropper in a January 2004 
medical report, were to the effect that the veteran had 
talipes calcaneovalgus, or flexible pes planus (flat feet), 
and that this condition resulted in "exaggerated medial 
excursion of the subtalar/mid-tarsal joints into pronation," 
as shown on weight bearing.  Both podiatrists used 
essentially the exact same phrase.  These two podiatry 
opinions are consistent in concluding that this condition of 
the veteran's service-connected pes planus resulted in 
internal rotation of the knees, with resulting stress in the 
medial ligaments of the knee and hyper-rotation of the hips, 
which in turn stressed the hip joints and the low back.  
These two podiatrists concluded that there is a causal 
association between this altered weight-bearing due to pes 
planus, and the veteran's low back condition.  

A third private medical assessment, by Edgar Ramirez-Pagan, 
M.D., of the Florida Pain Institute, dated in July 2002, 
assessed that the veteran had a localized low back pain 
disorder, with range of motion of the lumbar spine reduced on 
posterior extension, and also with equivocal axial loading, 
more so on the right.  The physician added that a causal 
association between the veteran's history of pes planus and 
his low back disorder could not be ruled out.  

The fourth private medical assessment, in May 2004, by Scott 
A. Handley, also a private podiatrist, addressed use of 
orthotics for the veteran's pes planus.  That podiatrist 
noted that the veteran had used custom orthotics for the past 
10 years, but that physical and x-ray evaluation showed that 
the veteran had posterior tibial dysfunction of the left foot 
which may be contributing to pain in proximal joints.  The 
podiatrist found that strapping of the feet to minimize 
pressure on the posterior tibial tendon helped relieved 
pressure and alleviated pain of the left ankle, knee, hip, 
and back.  The podiatrist thereby concluded that better 
orthopedics were in order to help relieve pressure on the 
posterior tibial tendon.  

These four private medical assessments appear to present a 
strong case for a causal association between the veteran's 
pes planus and current low back strain.  The veteran was 
afforded a VA examination in April 2002 specifically to 
address this question.  The VA examiner noted the veteran's 
complaints of symptomatic flat feet with resulting pain up 
the ankles to the knees, to the hips, and now with pain in 
the low back.  The veteran complained of chronic pain for 
which he took Tylenol, as well as narcotics for flare-ups.  
The examiner noted range of motion of the low back to be 
normal, with only lateral flexion reduced to 30 out of 40 
degrees bilaterally, and rotation reduced to 25 out of 35 
degrees only on the right.  There was pain adjacent to L5 on 
the left.  The examiner assessed low back strain, but found 
that the veteran walked with a normal gait and had normal 
range of motion of the knee and ankle, despite the presence 
of pes planus on weight bearing.  He accordingly concluded 
that a causal association between disabilities of the lower 
extremities and the veteran's low back strain could not be 
determined without resorting to speculation.  

In this instance, the evidence includes multiple private 
medical opinions drawing a causal association between a 
service-connected lower extremities disability - pes planus - 
and the veteran's low back strain.  The Board cannot itself 
dismiss those multiple opinions as mere medical speculation, 
and the VA examiner did not address those private opinions.  
The Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Accordingly, a new VA examination is called for to address 
this apparent medical conflict between the VA examiner's 
conclusion that an opinion addressing a causal association 
would be speculative, and multiple private medical opinions 
finding such a causal association, apparently without the 
need for speculation.  The new examination must address the 
presence or absence of talipes calcaneovalgus and its effect, 
if any, on the veteran's low back, since that question was 
not addressed by the April 2002 VA examiner.  

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran 
and request any additional pertinent 
evidence or information, to include 
additional treatment or examination 
records pertinent to the remanded 
claim.  With appropriate authorization, 
any indicated records, as well as any 
VA treatment records not yet contained 
in the claims folder, should be 
obtained and associated with the claims 
folder.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination 
to address the nature and etiology of 
any current low back disorder.  The 
claims folder must be provided to the 
VA examiner for review for the 
examination.  The examiner should 
address with specificity each of the 
following questions, or expressly state 
if he/she is unable to address each 
question.  All answers should be 
explained in full.  

A.  Does the veteran have a 
current low back disorder(s), and 
if so what is/are the nature of 
the disorder(s)?  

B.  For each current low back 
disorder identified by the 
examiner, the examiner must 
address the disorder's etiology, 
and in so doing must address the 
opinions of private medical 
practitioners Peter J. Cuesta, 
D.P.M., Edgar Ramirez-Pagan, M.D., 
Robert M. Cropper, D.P.M., and 
Scott A. Handley, D.P.M., as 
contained in the claims folder.  
In particular, the examiner must 
address opinions regarding the 
presence of talipes 
calcaneovalgus, its effect on 
weight bearing, any resulting 
pressure on the posterior tibial 
tendon, and any resulting stress 
on more proximal joints, 
particularly of the low back.  The 
examiner must address whether it 
is at least as likely as not that 
the low back disorder was caused 
or aggravated (permanently 
increased in severity) by the 
veteran's pes planus, or by the 
veteran's other service-connected 
disorders of the lower 
extremities, specifically service-
connected arthralgias of the 
bilateral hips, knees, and ankles.  

C.  If the examiner cannot answer 
any of the above questions without 
resorting to speculation, he or 
she should so state.  However, in 
so doing the examiner must explain 
this incapacity to render an 
opinion addressing causation, in 
light of the absence of such a 
difficulty on the part of the 
above-noted private medical 
practitioners, all of whom 
addressed a causal link between 
the veteran's pes planus and a low 
back strain in some fashion.  If 
the examiner finds that he or she 
personally cannot provide an 
opinion addressing a causal link 
between a service-connected 
disorder and a low back disorder 
but another medical practitioner 
might have the requisite expertise 
to render such an opinion, then 
the examiner should so state, and 
a medical consultation examination 
by the appropriate expert should 
be obtained addressing all of the 
above questions.  

3.  Thereafter, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should then be 
afforded the applicable time to respond.  
Particular care and attention must be 
afforded to ensure that the claimant has 
been provided complete notice of what VA 
will do and what the claimant must do, 
in furtherance of his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


